Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 1 of 9 PAGEID #: 388



 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT

 7                         EASTERN DISTRICT OF CALIFORNIA

 8

 9       PORFIRIO SANCHEZ,                    No.   2:20-cv-00038-JAM-CKD
10                   Plaintiff,
11           v.                               ORDER GRANTING DEFENDANTS’
                                              MOTION TO CHANGE VENUE
12       AETNA LIFE INSURANCE COMPANY,
         et al.,
13
                     Defendant.
14

15
             This matter is before the Court on Nationwide Mutual
16
     Insurance Company and Aetna Life Insurance Company’s
17
     (“Defendants”) Motion to Change Venue.           Mot., ECF No. 5.
18
     Porfirio Sanchez (“Plaintiff”) filed an opposition, ECF No. 11,
19
     to which Defendants replied, ECF No. 13.            After consideration of
20
     the parties’ briefing on the motion and relevant legal authority,
21
     the Court GRANTS Defendants’ Motion to Change Venue.1
22

23
                                   I.    BACKGROUND
24
             Plaintiff was a commercial underwriter for Nationwide Mutual
25
     Insurance Company (“Nationwide”).          Compl. ¶ 3, ECF No. 1.        During
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for May 19, 2020.
                                      1
Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 2 of 9 PAGEID #: 389



 1   Plaintiff’s employment, he participated in a Nationwide-sponsored

 2   employee welfare benefits plan.          Compl. ¶¶ 9, 10, 13.       Under the

 3   plan, Plaintiff received short-term and long-term disability

 4   benefits.     Compl. ¶¶ 10, 14.      On July 6, 2017, Plaintiff fell in

 5   the shower, hitting his head and tail bone, and sustaining

 6   several injuries.       Compl. ¶ 17.     As a result, Plaintiff alleges

 7   he was no longer able “to attend to any normal activities[,]

 8   including work.”      Id.

 9         Plaintiff subsequently applied for short-term disability

10   benefits.     Compl. ¶ 18.     Defendants paid Plaintiff’s initial

11   claim.    Compl. ¶ 19.      However, when Plaintiff’s doctor failed to

12   send updated medical records, Defendants terminated his short-

13   term benefits on October 31, 2017.           Id.   Defendants reaffirmed

14   the termination of Plaintiff’s short-term benefits on February 7,

15   2019.    Compl. ¶ 33.     On June 25, 2019, Plaintiff applied for

16   long-term disability benefits.         Compl. ¶ 45.      On August 1, 2019,

17   Defendants denied Plaintiff’s application, informing him that he

18   was no longer eligible for long-term benefits because his short-

19   term benefits had been denied.         Compl. ¶ 46.      Defendants upheld

20   the denial on September 13, 2019, and then again on November 18,
21   2019.    Compl. ¶¶ 49, 52.

22         On January 1, 2020, Plaintiff filed suit against Defendants

23   for violations of the Employee Retirement Income Security Act of

24   1974 (“ERISA”), §§ 502(a)(1)(B) and 502(a)(3).             Compl. ¶¶ 61–65.

25   Plaintiff seeks to recover disability benefits allegedly due to

26   him under the benefits plan.         Compl. ¶ 1.     Defendants now move
27   for the Court to change the venue of this case from the Eastern

28   District of California to the Southern District of Ohio based on
                                              2
Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 3 of 9 PAGEID #: 390



 1   a forum-selection clause in the benefits plan.             Mot. at 3–4.

 2   Plaintiff opposes, arguing the applicable benefits plan failed to

 3   specify venue.      Opp’n at 3–5.

 4

 5                                  II.    OPINION

 6         A.    Legal Standard

 7         “For the convenience of parties and witnesses, in the

 8   interest of justice, a district court may transfer any civil

 9   action to any other district or division where it might have

10   been brought or to any district or division to which all parties

11   have consented.”      28 U.S.C. § 1404(a).       Section 1404(a) seeks to

12   “prevent the waste of time, energy and money and to protect

13   litigants, witnesses and the public against unnecessary

14   inconvenience and expense[.]”         Van Dusen v. Barrack, 376 U.S.

15   612, 616 (1964) (internal quotation marks omitted).

16         In considering a motion to change venue, “[t]he presence of

17   a forum-selection clause . . . will be a significant factor that

18   figures centrally in the district court’s calculus.”               Stewart

19   Org. v. Ricoh Corp., 487 U.S. 22, 20 (1988) (quoting Van Dusen,

20   376 U.S. at 622).      A valid forum-selection clause constitutes
21   the parties’ agreement as to the most appropriate forum.               Atl.

22   Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571

23   U.S. 49, 63 (2013).       Thus, the “court should ordinarily transfer

24   the case to the forum specified in that clause.             Only under

25   extraordinary circumstances unrelated to the convenience of the

26   parties should a § 1404(a) motion be denied.”             Id.
27         The party seeking to defeat the forum-selection clause

28   bears the burden of demonstrating “that the transfer to the
                                              3
Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 4 of 9 PAGEID #: 391



 1   forum for which the parties bargained is unwarranted.”               Id.      To

 2   defeat the clause, the party must “clearly show that enforcement

 3   would be unreasonable and unjust.”           M/S Bremen v. Zapata Off-

 4   Shore Co., 407 U.S. 1, 15 (1972).            A forum selection clause may

 5   be deemed unreasonable if: (1) the inclusion of the clause in

 6   the agreement was the product of fraud or overreaching; (2) the

 7   party wishing to repudiate the clause would effectively be

 8   deprived of his day in court were the clause enforced; and

 9   (3) enforcement would contravene a strong public policy of the

10   forum in which suit is brought.          Holland Am. Line, Inc. v.

11   Wartsila N. Am., Inc., 485 F.3d 450, 458 (9th Cir. 2007).

12         Accordingly, when presented with such an agreement, the

13   court must disregard plaintiff’s choice of forum and the

14   parties’ private interests.         Atl. Marine, 571 U.S. at 64.

15   Instead, it can only “consider arguments about public-interest

16   factors” and “those factors will rarely defeat a transfer

17   motion.”    Id.    The party acting in violation of the forum-

18   selection clause bears the burden of showing that public-

19   interest factors “overwhelmingly disfavor a transfer.”

20   Id. at 67.
21         B.    The Forum-Selection Clause

22         The forum-selection clause at issue is included in the

23   benefits plan, as amended and restated on July 1, 2018 (“2018

24   benefits plan”).      Mot. at 2.     The clause specifies that “[a]ny

25   legal action brought against the Plan must be filed in the

26   United States District Court, Southern District of Ohio, Eastern
27   Division.”     Benefits Plan, Legal Actions § 10.10(b), Ex. A to

28   Mot., ECF No. 5–1.       This language indicates that any litigation
                                              4
Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 5 of 9 PAGEID #: 392



 1   over the benefits plan must be initiated in the Southern

 2   District of Ohio.      Hunt Wesson Foods, Inc. v. Supreme Oil Co.,

 3   817 F.2d 75, 77 (9th Cir. 1987) (“[I]n cases in which forum

 4   selection clauses have been held to require litigation in a

 5   particular court, the language of the clauses clearly required

 6   exclusive jurisdiction.”) (emphasis in original).              The mandatory

 7   nature of the forum-selection clause is not in dispute.               See

 8   Opp’n at 3.

 9           Plaintiff contends the case should not be transferred for

10   two reasons.     First, Plaintiff argues the forum-selection clause

11   does not apply to this action because the benefits plan in

12   existence at the time Plaintiff filed his short-term disability

13   claim did not include a forum-selection clause (“2017 benefits

14   plan”).    Opp’n at 3–5.      Second, Plaintiff contends enforcement

15   of the clause would be unfair largely due to: (1) his financial

16   inability to bear the cost of the venue change; and (2) the

17   standard of review courts must apply in Ohio.             Opp’n at 5–9.

18   As explained below, neither argument is sufficient to defeat

19   Defendants’ motion.

20               1.     Applicability
21           Plaintiff argues the forum-selection clause in the 2018

22   benefits plan is inapplicable because the 2017 benefits plan

23   governed at the time Plaintiff brought his disability claim.

24   Opp’n at 3.      Plaintiff was injured on July 6, 2017, and

25   subsequently applied for short-term disability benefits.               Compl.

26   ¶¶ 17–18.     The 2018 benefits plan came into effect on July 1,
27   2018.     Mot. at 2.   Plaintiff claims he is subject to the 2017

28   benefits plan, which did not contain a forum-selection clause,
                                              5
Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 6 of 9 PAGEID #: 393



 1   rather than the 2018 benefits plan.           Opp’n at 3. (It is

 2   undisputed that the 2017 benefits plan does not include a

 3   mandatory forum provision.) Plaintiff is incorrect.

 4         The controlling document is the version of the welfare plan

 5   in effect when a participant’s cause of action accrues.               Grosz-

 6   Salomon v. Paul Revere Life Ins. Co., 237 F.3d 1154, 1160 (9th

 7   Cir. 2001) (“That she became permanently disabled and filed her

 8   disability claim while the first policy was in effect is

 9   irrelevant; it does not entitle her to invoke that plan’s

10   provisions in perpetuity.”).         A participant’s cause of action

11   accrues on the date the claim is finally denied.              See id. at

12   1159; see also Wise v. Verizon Communications, Inc., 600 F.3d

13   1180, 1188 (9th Cir. 2010) (Plaintiff’s ERISA claim accrued upon

14   final denial notification: when she was informed that no further

15   internal appeals were possible and that her opportunity to

16   submit more medical documentation had ceased).

17         The final administrative denial of Plaintiff’s short-term

18   benefits occurred on February 7, 2019.           See Compl. ¶ 33.      And

19   the final administrative denial of Plaintiff’s long-term

20   benefits occurred on November 18, 2019.            See Compl. ¶ 52.      Thus,
21   the 2018 benefits plan, which came into effect prior to both

22   final administrative denials, is the controlling document here.

23   See Marin v. Xerox Corp., 935 F.Supp.2d 943, 945 (N.D. Cal.

24   2013) (holding the benefits plan with a mandatory forum

25   provision that was in effect when plaintiff’s claim was denied,

26   not the plan when her benefits were first granted, was the
27   controlling document).        Accordingly, its forum-selection clause

28   applies.
                                              6
Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 7 of 9 PAGEID #: 394



 1         The validity of the forum-selection clause in the 2018

 2   benefits plan is not in dispute.             Thus, the Court finds the

 3   clause to be valid.       See Doe I v. AOL LLC, 552 F.3d 1077, 1083

 4   (9th Cir. 2009) (“[A] forum selection clause is presumptively

 5   valid; the party seeking to avoid a forum selection clause bears

 6   a ‘heavy burden’ to establish a ground upon with [the court]

 7   will conclude the clause is unenforceable.”).             Moreover, courts

 8   have held that forum-selection clauses are not inconsistent with

 9   the terms or policy rationales of ERISA.             See e.g., Rodriguez v.

10   PepsiCo Long Term Disability Plan, 716 F.Supp.2d 855, 860 (N.D.

11   Cal. 2010) (“Nothing in the statutory language bars those

12   negotiating ERISA plans from narrowing that menu of options to

13   one venue in particular.        As many other district courts have

14   already observed, Congress could have—but has not—expressly

15   barred parties from agreeing to restrict ERISA’s venue

16   provisions.”).

17         The Court therefore finds that the forum-selection clause

18   contained in the 2018 benefits plan is applicable and valid.

19               2.     Fairness

20         When a forum-selection clause is scrutinized over its
21   “fundamental fairness,” it may be deemed unfair if inclusion of

22   the clause was motivated by bad faith, if “accession to the

23   forum clause” was obtained “by fraud or overreaching,” or if the

24   party had no notice of the forum provision.             Carnival Cruise

25   Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991).             The party

26   challenging the clause bears a “heavy burden of proof.”               M/S
27   Bremen, 407 U.S. at 17.        Plaintiff does not argue that the

28   forum-selection clause is unfair for any of those reasons.
                                              7
Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 8 of 9 PAGEID #: 395



 1   Instead, Plaintiff argues enforcement of the forum-selection

 2   clause would be unfair because he would be burdened by

 3   additional legal costs.        Opp’n at 6–7.     Plaintiff further argues

 4   enforcement would be unfair because Ohio allows courts to review

 5   the plan administrator’s decision for abuse of discretion

 6   whereas California requires de novo review.            Opp’n at 8–9.

 7         With regard to additional legal costs, Plaintiff does not

 8   contend that they would effectively “deprive[] [him] of his day

 9   in court.”      Rodriguez v. PepsiCo Long Term Disability Plan, 716

10   F.Supp.2d 855, 861 (N.D. Cal. 2010) (citing Murphy v. Schneider

11   Nat’l, Inc., 362 F.3d 1133, 1140 (9th Cir. 2004)).              Nor could he

12   so contend. In Rodriguez, the court enforced a forum-selection

13   clause, even though it was physically and financially impossible

14   for the California plaintiff to attend a trial in New York,

15   because the nature of an ERISA action is such that “the prospect

16   of a trial is highly improbable; rather, [the] action is likely

17   to be decided by the court on motions for summary judgment.”

18   Id. at 862.      The court reasoned that, if trial were to occur,

19   the plaintiff could move to transfer venue back to the original

20   forum.    Id.    Absent the contention that a change in venue would
21   wholly deprive Plaintiff of his day in court, the Court cannot

22   take this argument into consideration as it must disregard the

23   parties’ private interests and only consider arguments about

24   public-interest factors.        Atl. Marine, 571 U.S. at 64.

25         As for Plaintiff’s argument about the standard of review,

26   it is without merit.       A denial of benefits claim in an ERISA
27   case “is to be reviewed under a de novo standard unless the

28   benefit plan gives the administrator or fiduciary discretionary
                                              8
Case: 2:20-cv-03169-MHW-EPD Doc #: 26 Filed: 06/23/20 Page: 9 of 9 PAGEID #: 396



 1   authority to determine eligibility for benefits or to construe

 2   the terms of the plan.”        Firestone Tire and Rubber Co. v. Bruch,

 3   489 U.S. 101, 115 (1989).        If the benefit plan confers such

 4   discretionary authority, then the decision to deny benefits is

 5   reviewed for abuse of discretion.            Id.   Here, the 2018 benefits

 6   plan grants discretion to the administrator.             See Benefits Plan,

 7   Legal Actions § 10.10(a), Ex. A to Mot., ECF No. 5–1.               As a

 8   result, the denial will be reviewed for abuse of discretion

 9   regardless of whether the action progresses in California or

10   Ohio.    See Valdez v. AT&T Umbrella Benefit Plan No. 1, 371

11   F.Supp.3d 754, 766 (S.D. Cal. 2019) (applying the abuse of

12   discretion standard to a denial of benefits claim brought in

13   California where the benefits plan conferred discretionary

14   authority).

15           In sum, Plaintiff has not borne the “heavy burden” of

16   showing the applicable forum-selection clause to be

17   unenforceable.      AOL LLC, 552 F.3d at 1083. The Court finds that

18   enforcing this clause would not violate fundamental fairness.

19   Accordingly, the forum-selection clause applies in full force

20   and the matter must be transferred to the Southern District of
21   Ohio.

22                                  III.    ORDER

23           For the reasons set forth above, the Court GRANTS

24   Defendants’ Motion to Change Venue.

25           IT IS SO ORDERED.

26   Dated:    June 23, 2020
27

28
                                              9
